61 F.3d 913
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Antonio Termayne MEEKS, Defendant-Appellant.
No. 94-10473.
United States Court of Appeals, Ninth Circuit.
Submitted July 17, 1995.*Decided July 20, 1995.

Before:  FLETCHER, KOZINSKI and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Antonio Termayne Meeks appeals his sentence under the Sentencing Guidelines imposed following his guilty plea to possession of a controlled substance with the intent to distribute.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291,1 and we affirm.


3
Meeks contends that the district court should have awarded him a downward departure for substantial assistance to authorities because the government breached the plea agreement by failing to file a motion for a downward departure pursuant to U.S.S.G. Sec. 5K1.1.  The plea agreement provided that the government would move for a downward departure if Meeks testified truthfully against his codefendants and another individual.  Meeks failed to raise this issue at his sentencing hearing.


4
"Issues not presented to the district court cannot generally be raised for the first time on appeal."  See United States v. Robertson, 52 F.3d 789, 791 (9th Cir. 1994).  Meeks has not demonstrated that this case warrants the application of an exception to the general prohibition against considering issues for the first time on appeal.  Accordingly, we decline to consider Meeks's contention that the district court should have awarded him a downward departure due to the government's alleged breach of the plea agreement.  See  id. at 791-92 (declining to consider defendant's claims regarding breach of the plea agreement for the first time on appeal).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 We have jurisdiction over this appeal pursuant to the district court's determination that excusable neglect existed for the late filing of Meek's notice of appeal